 1    DIEMER & WEI, LLP
      Kathryn S. Diemer (#133977)
 2    100 West San Fernando Street, Suite 555
      San Jose, CA 95113
 3
      Telephone: 408-971-6270
 4    Facsimile: 408-971-6271
      Email: kdiemer@diemerwei.com
 5
      WILLKIE FARR & GALLAGHER LLP
 6    Matthew A. Feldman (pro hac vice)
      Joseph G. Minias (pro hac vice)
 7
      Daniel I. Forman (pro hac vice)
 8    787 Seventh Avenue
      New York, NY 10019-6099
 9    Telephone: (212) 728-8000
      Facsimile: (212) 728-8111
10    Email: mfeldman@willkie.com
11           jminias@willkie.com
             dforman@willkie.com
12
      Counsel for Ad Hoc Group of Subrogation Claim Holders
13
                                  UNITED STATES BANKRUPTCY COURT
14                                NORTHERN DISTRICT OF CALIFORNIA
15                                     SAN FRANCISCO DIVISION

16    In re:                                            Chapter 11
                                                        Bankr. Case No. 19-30088 (DM)
17    PG&E CORPORATION,                                 (Jointly Administered)
18             -and-                                    MOTION OF THE AD HOC GROUP OF
19                                                      SUBROGATION CLAIM HOLDERS
      PACIFIC GAS AND ELECTRIC                          PURSUANT TO 11 U.S.C. §§ 105(a), 107(b)
20    COMPANY,                                          AND 501 AND FED. R. BANKR. P. 3001(a)
                      Debtors.                          AND 9018 FOR ENTRY OF AN ORDER
21                                                      APPROVING PROPOSED MODEL
      ☐ Affects PG&E Corporation                        OMNIBUS INSURANCE SUBROGATION
22
      ☐ Affects Pacific Gas and Electric Company        PROOF OF CLAIM FORM FOR
23     Affects both Debtors                            SUBROGATION CLAIMS AND
                                                        RELATED PROCEDURES
24    * All papers shall be filed in the lead case,
      No. 19-30088 (DM)                                 Hearing Date: June 11, 2019
25                                                      Hearing Time: 9:30 a.m. (PT)
                                                        Hearing Location: 450 Golden Gate Ave.,
26
                                                        San Francisco, CA, Courtroom 17
27                                                      Judge: Hon. Dennis Montali
                                                        Objection Deadline: May 28, 2019
28




     Case: 19-30088       Doc# 2044       Filed: 05/16/19   Entered: 05/16/19 12:49:07   Page 1 of
                                                       3
 1          1.       The Ad Hoc Group of Subrogation Claim Holders1 (the “Ad Hoc Subrogation

 2    Group”) hereby submits this Motion (the “Motion”),2 pursuant to sections 105(a), 107(b) and

 3    501 of title 11 of the United States Code (the “Bankruptcy Code”) and Rules 3001(a) and 9018

 4    of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), for entry of an order

 5    approving the proposed model Omnibus Insurance Subrogation Proof of Claim Form (attached

 6    hereto as Exhibit A, the “Subrogation Group’s Form”) for holders of insurance subrogation3

 7    claims (“Subrogation Claims”) and related procedures. A proposed form of order granting the

 8    relief requested herein is attached hereto as Exhibit B (the “Proposed Order”).

 9          2.       On May 1, 2019, the Debtors filed a motion for entry of an order, among other

10    things, establishing a proof of claim form for Subrogation Claims [Docket No. 1784] (the

11    “Debtors’ Motion”). Though superficially similar to the Subrogation Group’s Form proposed

12    by this Motion, the Debtors’ proposed form uses terminology that will likely confuse holders of

13    Subrogation Claims, and asks for information that is (a) unnecessary and irrelevant to allege a

14    claim against the estates and/or (b) unduly burdensome for claimants to collect and report. The

15    Ad Hoc Subrogation Group is filing an objection to the Debtors’ Motion contemporaneously

16    herewith, which describes these issues in detail. In short, there is a long history of information

17    exchanged between holders of Subrogation Claims and utilities (including PG&E). The claim

18    form should request the same information that subrogation claim holders have historically

19    exchanged with defendants. Accordingly, the Ad Hoc Subrogation Group re-drafted the
20    proposed form to be less confusing for its intended audience and conform to past practice. This

21    Motion asks the Court to approve the attached Subrogation Group’s Form and order the Debtors

22

23    1
            The Ad Hoc Subrogation Group’s membership and collective holdings of claims and interests are disclosed
            in the First Amended Verified Statement of the Ad Hoc Group of Subrogation Claims Holders Pursuant to
24          Bankruptcy Rule 9019 [Docket No. 1482].
      2
            Contemporaneously herewith the Ad Hoc Subrogation Group is filing an accompanying memorandum of
25          law in support of the relief requested herein.
      3
            The use of the shorthand descriptive term “subrogation” herein is not intended to modify or limit the
26          substantive rights of the holder of claims or the basis for the claimant’s right to assert claims originating
            with insured tort victims. These “subrogation” claims include, but are not limited to, claims that arise from
27          subrogation (whether such subrogation is contractual, equitable or statutory), assignment (whether such
            assignment is contractual, equitable or statutory), or otherwise in connection with payments made or to be
28          made by the applicable insurer to insured tort victims, and whether arising as a matter of state or federal
            law, including, without limitation, Section 509 of the Bankruptcy Code.


                                                             1
     Case: 19-30088        Doc# 2044         Filed: 05/16/19        Entered: 05/16/19 12:49:07               Page 2 of
                                                          3
 1    to make it available to those that intend to assert Subrogation Claims against the estates prior to

 2    the bar date.

 3          3.        The Ad Hoc Subrogation Group proposes the Court order the following

 4    procedure: Prime Clerk will modify the website maintained for the Debtors’ chapter 11 cases

 5    located at https://restructuring.primeclerk.com/pge/ so that (i) the Subrogation Group’s Form is

 6    publicly accessible, (ii) the webpage associated with the link entitled “Submit a Claim” is

 7    modified so that potential Subrogation Claimants that choose to file a proof of claim form for

 8    Subrogation Claims are directed to, and can, complete the Subrogation Group’s Form, and (iii)

 9    the supporting information submitted in connection with the Subrogation Group’s Form is

10    maintained in a confidential manner.

11          4.        In addition, the Subrogation Group’s Form asks for the submission of supporting

12    information that may be commercially sensitive and/or implicates individual tort victims’

13    personal privacy. Accordingly, the Ad Hoc Subrogation Group requests, pursuant to section

14    107(b) of the Bankruptcy Code and Bankruptcy Rule 9018, that the supporting information

15    submitted in connection with the Subrogation Group’s Form be sealed, remain confidential in

16    these chapter 11 cases, and not become part of the public record. Copies of such information

17    may be provided to: (a) the Court, the Debtors, and the Office of the United States Trustee; and

18    (b) counsel for any official committees in these cases on a professional eyes’ only basis.

19
20    Dated: May 16, 2019

21                                        WILLKIE FARR & GALLAGHER LLP
22
                                          /s/ Matthew A. Feldman
23
                                          Matthew A. Feldman (pro hac vice)
24                                        Joseph G. Minias (pro hac vice)
                                          Daniel I. Forman (pro hac vice)
25
                                          Counsel to Ad Hoc Group of Subrogation Claim Holders
26

27
28



                                                       2
     Case: 19-30088       Doc# 2044      Filed: 05/16/19     Entered: 05/16/19 12:49:07        Page 3 of
                                                      3
